Exhibit 10.2

TheravanceBiopharma-logo [tbph-20200331xex10d2g001.jpg]

 

 

STRICTLY PRIVATE AND CONFIDENTIAL

 

 

1 April, 2020

THERAVANCE BIOPHARMA UK LIMITED

 

and

 

BRETT HAUMANN

SERVICE AGREEMENT

 

 








THIS AGREEMENT is entered into between the parties on 1 April, 2020.

 

PARTIES

 

 

(1)



Theravance Biopharma UK Limited is a company registered in the United Kingdom
and whose registered office is at 12 New Fetter Lane, London, United Kingdom,
EC4A 1JP (the “Employer”); and

 

(2)



Brett Haumann of [address removed] (the "Executive").

 

AGREED TERMS

 

1.



Definitions

 

1.1



The following terms shall have the following meanings unless the context
requires otherwise:

"Capacity" means as agent, consultant, director, employee, owner, partner,
shareholder or otherwise;

"Commencement Date" means 1 April 2020;

"Confidential Information"  means trade secrets, knowhow and information
(whether or not recorded in documentary form, or stored on any magnetic or
optical disk or memory) relating to the business, products, affairs and finances
of any Group Company or any of their suppliers, customers, agents, shareholders
or management, including (but not limited to): (a) business, financial or
strategic information or plans; (b) technical data and know-how; (c) litigation,
potential litigation or legal advice; (d) employment terms or pay of the
Executive or others; (e) commercial terms with business partners; (f) products
or services in the course of development; (g) processes or know-how; (h) details
of any joint ventures, which (in each case) the Executive creates, develops,
learns, receives or obtains in connection with the Executive’s employment before
or after the date of this agreement, whether or not such information is marked
confidential;

"Copies" means copies or records of any Confidential Information in whatever
form (including, without limitation, in written, oral, visual or electronic form
or on any magnetic or optical disk or memory and wherever located) including,
without limitation, extracts, analysis, studies, plans, compilations or any
other way of representing or recording and recalling information which contains,
reflects or is derived or generated from Confidential Information;

"Garden Leave" means any period during which the Company has exercised its
rights under clause 19;

 

"Group Company" means the Company and any group undertaking (as such term is
defined in section 1161(5) of the Companies Act 2006) of the Company in any
jurisdiction from time to time;  

 

"Intellectual Property Rights" means patents, rights to Inventions, copyright
and related rights, trademarks, trade names and domain names, rights in get-up,
rights in goodwill or to sue for passing off, unfair competition rights, rights
in designs, rights in computer software, database rights, topography rights,
rights in confidential information (including know-how and trade secrets) and
any other intellectual property rights, in each case

2

 




whether registered or unregistered and including all applications (or rights to
apply) for, and renewals or extensions of, such rights and all similar or
equivalent rights or forms of protection which subsist or will subsist now or in
the future in any part of the world;

 

"Invention" means any invention, idea, discovery, development, improvement or
innovation, whether patentable or capable of registration, and whether or not
recorded in any medium;

 

"Permitted Investment" has the meaning given to it in clause 14.2; and

"Termination" means the termination of the Executive’s employment under this
Agreement however caused, whether lawful or not, and "Termination Date" means
the date of Termination.

 

1.2



In this Agreement, unless the context otherwise requires:

 

1.2.1



words in the singular include the plural and in the plural include the singular;

 

1.2.2



any phrase introduced by the terms "including", "include", "in particular" or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms;

 

1.2.3



the headings are inserted for convenience only and shall not affect its
construction;

 

1.2.4



reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension or re-enactment and
includes any subordinate legislation for the time being in force made under it;

 

1.2.5



reference to any regulator or other body includes a reference to any successor.

 

2.



Term of Employment

 

2.1



The Executive’s employment with the Company will commence on the Commencement
Date and shall continue, subject to the remaining terms of this Agreement, until
terminated by either party giving the other the following minimum advance
written notice:

 

2.1.1



6 weeks’ notice;  

2.1.2



such other longer period as required by law.  

2.2



The Executive’s period of continuous employment for the purposes of the
Employment Rights Act 1996 commenced on 29 October 2013.

 

3.



Pre-Conditions and Warranties

 

The Executive’s employment under this Agreement is conditional upon the
Executive having produced to the Company for inspection original documents
proving the Executive’s right to work lawfully in the United Kingdom.



3

 




4.



Duties

 

4.1



The Executive shall serve as Chief Medical Officer and Senior Vice President,
Development  (reporting to Rick Winningham) or in such other role as the Company
may determine.

 

4.2



During the employment the Executive shall:

 

4.2.1



devote the whole of their working time, attention and abilities to the business
of the Company and any other Group Company for which the Executive is required
to work from time to time;

 

4.2.2



promptly make such reports to the Company in connection with the Executive’s
duties or other such matters at such times as are reasonably required;

 

4.2.3



faithfully and diligently exercise such powers and perform such duties for each
Group Company as may from time to time be assigned by the Company;

 

4.2.4



comply with all reasonable and lawful directions given by the Company;

 

4.2.5



report their own wrongdoing and any wrongdoing or proposed or potential
wrongdoing of any other employee, officer or consultant of any Group Company to
the Company immediately on becoming aware of it;

 

4.2.6



use their utmost endeavours to promote, protect, develop and extend the business
of the Company;

 

4.2.7



comply with their common law, statutory, regulatory and fiduciary duties as well
as any policies put in place by the Company from time to time;

 

4.2.8



exercise the Executive’s powers jointly with such other person that the Company
may appoint; and

 

4.2.9



at all times conduct the business of each Group Company for which the Executive
is responsible in a lawful and ethical manner.

 

5.



Place of Work

 

5.1



The normal place of work of the Executive is at the Executive’s home (or such
other location as agreed between the Company and the Executive from time to
time).

 

5.2



The Executive agrees to travel on any business of any Group Company (both within
the United Kingdom and abroad) as may be required for the proper performance of
the Executive’s duties.

 

5.3



The Executive shall not be required to work outside the United Kingdom for any
continuous period of more than one month. If the Executive is required to do so,
their terms of employment during this time will be communicated with them
separately.

 



4

 




6.



Hours of Work

 

6.1



The Executive shall work such hours as are required for the proper and efficient
performance of their duties including the Company’s normal business hours which
are 9am until 5:30pm from Monday to Friday.

 

6.2



The Executive agrees that the limit on weekly working time contained in
Regulation 4 of The Working Time Regulations 1998 does not apply because
Regulation 20 applies to the Executive.

 

7.



Salary

 

7.1



The Executive shall be paid a basic salary of £448,903 per annum subject to
deductions required by law. The Executive’s salary shall accrue from day to day,
shall be payable in equal monthly instalments in arrears on or about the last
day of each month.

 

7.2



The salary paid to the Executive will be reviewed on or around 1 April 2021. The
Company is under no obligation to award an increase following a salary review.

 

7.3



The Company may deduct from the salary or any other sums payable to the
Executive any money owed to any Group Company by the Executive. The Executive
will reimburse the Company upon demand for the personal use of any Company
credit card, any other unauthorised transactions entered into by the Executive
or any overpayments made to the Executive. 

 

8.



Expenses

 

The Company shall reimburse any reasonable travel expenses wholly, exclusively
and necessarily incurred by the Executive in the proper performance of the
Executive’s duties under this Agreement subject always to the rules and policies
of the Company from time to time and subject to the Executive providing receipts
or other evidence of payment as the Company may require. 

 

9.



Annual Bonus

 

9.1



The Executive shall be entitled to participate in an annual bonus plan on such
terms and with such individual, team or corporate targets as the Company may
communicate from time to time which shall provide the Executive with an
opportunity to be considered each year for a bonus equivalent to up to 50% of
the Executive’s basic salary. The Company shall be entitled to determine whether
such targets have been met and where such targets have been met in full or part
shall have a discretion to determine whether to make payments and, if so, in
what amount and when.  

 

9.2



The Company may suspend, alter or discontinue any bonus payment(s) or any bonus
plan and its eligibility requirements at any time (whether generally or in
relation to the Executive only) at its absolute discretion.  If the Executive
receives any bonus payment the Company is not obliged to make any further bonus
payments and any bonus payment will not become part of the Executive's
contractual remuneration or fixed salary. In order to be eligible to receive a
bonus payment, the Executive must be in the Company's employment and not under
notice, given or received on the date that the bonus is paid. Bonus entitlement
does not accrue in the course of a year, and the Executive is not entitled to

5

 




payment of a bonus, or any pro rata portion of it, if the Executive leaves
employment prior to the date that the bonus is paid.

 

9.3



The Executive shall not be eligible to be considered for any bonus nor shall any
bonus be paid if the Executive is subject to any disciplinary action or
investigation at the date any bonus is being considered and/or at the bonus
payment date (as applicable) although the Company may reconsider the matter upon
the conclusion of the disciplinary action or investigation in question.

 

10.



Pensions

 

10.1



The Company intends to comply with the employer pension duties in respect of the
Executive in accordance with Part 1 of the Pensions Act 2008. 

 

10.2



The Executive’s participation in the Company’s pension arrangements is subject
to the rules of the relevant scheme and the statutory requirement as each are
varied from time to time.  In particular the Company reserves the right to
change the scheme provider, the funds available, the charging structure and the
default fund from time to time. 

 

11.



Benefits

 

During the course of employment the Executive may participate in benefit plans
operated by the Company. The Executive’s participation in any such benefit plans
are subject to the terms and conditions of any such plan. The Company reserves
the right to discontinue, vary or amend each benefit plan (including the level
of cover) at any time on reasonable notice to the Executive. 

 

12.



Holidays

 

12.1



The Executive shall be entitled to 28 days' paid holiday in each holiday year
(which includes public holidays) to be taken at times convenient to the Company
and authorised in advance.

 

12.2



The Company's holiday year runs from 1 January to 31 December. If the
Executive’s employment commences or terminates part way through a holiday year,
the Executive's entitlement during that holiday year shall be calculated on a
pro rata basis rounded up to the nearest whole day.

 

12.3



The Executive shall have no entitlement to any payment in lieu of accrued but
untaken holiday except on Termination. The amount of such payment in lieu shall
be 1/260th of the Executive's salary for each untaken day of entitlement.

 

12.4



If on Termination the Executive has taken in excess of their accrued holiday
entitlement, the Company shall be entitled to recover from the Executive by way
of deduction from any payments due to the Executive or otherwise, one day's pay
for each excess day calculated at 1/260th of the Executive’s salary.

 

12.5



If either party has served notice to terminate the employment, the Company may
require the Executive to take any accrued but unused holiday entitlement during
the notice period. Any accrued but unused holiday entitlement shall be deemed to
be taken during any period of Garden Leave.

 



6

 




13.



Sickness

 

13.1



The Company may in its absolute discretion pay the Executive an amount equal to
the Executive’s normal basic pay (“Company Sick Pay”) for the first 3 months of
sickness absence in any rolling 12-month period, subject to such conditions as
the Company may specify. Company Sick Pay will include any entitlement to
statutory sick pay or any benefits provided by virtue of any permanent health
insurance scheme. Company Sick Pay is also subject to the Executive’s compliance
with this Agreement and will not be paid in respect of any period of illness
that commences during the first 6 months of the Executive’s employment or whilst
the Company is addressing performance or disciplinary issues.

 

13.2



The Executive must comply with the Company’s sickness absence notification
procedures. Any period of absence of up to five days may be self-certified and
any period of absence of more than five days must be supported by doctor’s
certificate.

 

13.3



The Executive consents to undergo a medical examination by a doctor nominated by
the Company at the Company’s request and expense. The Executive agrees that any
report produced in connection with any such examination may be disclosed to the
Company and the Company may discuss the contents of any such report with the
relevant doctor.

 

13.4



The rights of the Company to terminate the Executive’s employment under the
terms of this Agreement apply even when such termination would or might cause
the Executive to forfeit any entitlement to sick pay, permanent health insurance
or other benefits.

 

14.



Outside Activities and Interests

 

14.1



The Executive shall not during the employment except as a representative of the
Company or with the Company’s prior written consent (whether directly or
indirectly, paid or unpaid) be employed, engaged, concerned or interested in any
other actual or prospective business, organisation, occupation or profession. 

 

14.2



Nothing in this Agreement shall prevent the Executive from holding an investment
by way of shares or other securities to in any entity listed or dealt on a
recognised stock exchange (a “Permitted Investment”) provided always that during
the term of the employment the Permitted Investment shall not constitute more
than 3% of the issued share capital of the entity concerned .

 

15.



Confidential Information

 

15.1



Without prejudice to the Executive’s common law and fiduciary duties, the
Executive shall not during employment or at any time after Termination and
whether for their own benefit or for the benefit of any third party: 

 

15.1.1



use any Confidential Information; or

 

15.1.2



disclose any Confidential Information to any person, company or other
organisation whatsoever,

 

except in the proper course of their duties, as required by law or as authorised
by the Company in writing.

 



7

 




15.2



The Executive shall be responsible for protecting the confidentiality of the
Confidential Information and shall use best endeavours to prevent the misuse of
Confidential Information by others.

 

15.3



All Confidential Information and Copies shall be the property of the Company and
the Executive shall not make any Copies save in the proper course of their
employment. 

 

15.4



Save as authorised by the Company, the Executive shall not make or publish any
comment regarding to the business or affairs of any Group Company or any Group
Companies’ current or former employees or directors to the media (including on
social media).

 

16.



Intellectual Property

 

16.1



The Executive shall disclose to the Company details of all Inventions and of all
works embodying Intellectual Property Rights made solely or jointly with others
at any time during the term of the employment which relate to, or are capable of
being used in, the business of any Group Company whether or not in the course of
their ordinary duties and whether or not made in working time (together, the
“Company IP”). The Executive acknowledges that all Intellectual Property Rights
subsisting (or which may in the future subsist) in such Company IP shall
automatically, on creation, vest in the Company absolutely. To the extent that
the Company IP does not vest automatically in the Company the Executive hereby
assigns all right, title and interest in the Company IP to the Company with full
title guarantee by way of a present assignment of all future rights and shall
otherwise hold them on trust for the Company. The Executive agrees promptly to
execute all documents and to do all acts as may, in the opinion of the Company,
be necessary or desirable to give the Company full benefit of this clause.

 

16.2



The Executive irrevocably waives all “moral rights” under the Copyright, Designs
and Patents Act 1988 (and, to the fullest extent permitted by law, all similar
rights in other jurisdictions) which the Executive has or will have in any
Company IP.

 

16.3



By way of security for the Executive’s obligations under this Agreement, the
Executive irrevocably appoints the Company to be the Executive’s attorney to
execute any instrument or to do anything and generally to use the Executive’s
name for the purpose of giving the Company or its nominee the benefit of this
clause. The Executive acknowledges in favour of a third party that a certificate
in writing signed by the Company that any instrument or act falls within the
authority conferred by this clause shall be conclusive evidence that such is the
case.

 

16.4



The Executive agrees that the Executive’s work for the Company will be the
Executive’s own original work and the Executive will not violate the
intellectual property rights of third parties.  The Company does not want and
does not need any confidential information relating to any former employer of
the Executive and the Executive agrees to not to copy, use or disclose such
information.

 

17.



Payment in Lieu of Notice

 

17.1



The Company may, in its sole and absolute discretion, terminate the Executive’s
employment under this Agreement at any time and with immediate effect by
notifying the Executive that the Company is exercising its right under this
clause 17 and that it will make a payment in lieu of notice ("PILON") to the
Executive.  The Executive’s employment will terminate immediately and any PILON
due to the Executive in accordance with the

8

 




provisions of this clause 17 will be paid within 28 days. The PILON will be
equal to the basic salary (as at the Termination Date) which the Executive would
have been entitled to receive under this Agreement during the notice period
referred to at clause 2 (or, if notice has already been given, during the
remainder of the notice period) less deductions required by law. 

 

17.2



The Executive shall have no right to receive a PILON unless the Company has
exercised its discretion in clause 17.1.

 

17.3



Notwithstanding clause 17.1, the Executive shall not be entitled to any PILON if
the Company would otherwise have been entitled to terminate the Executive’s
employment under this Agreement without notice in accordance with clause 18. In
that case the Company shall also be entitled to recover from the Executive any
PILON already made.

 

18.



Termination Without Notice

 

18.1



The Company may terminate the Executive’s employment under this Agreement with
immediate effect without notice and with no liability to make any further
payment to the Executive (other than in respect of amounts accrued at the
Termination Date) if in the reasonable opinion of the Company the Executive:

 

18.1.1



is guilty of gross misconduct; or

 

18.1.2



commits any serious or repeated breach or non-observance of any of the
provisions of this Agreement or refuses to comply with any reasonable and lawful
directions of the Company; or

 

18.1.3



commits any serious or repeated breach of the Company’s policies or procedures;
or

 

18.1.4



is grossly negligent or grossly incompetent in the performance of their duties;

 

18.1.5



is declared bankrupt or makes any arrangement with or for the benefit of their
creditors or has a county court administration order made under the County Court
Act 1984; or

 

18.1.6



is convicted of any criminal offence (other than an offence under any road
traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed); or

 

18.1.7



is no longer eligible to work in the United Kingdom; or

 

18.1.8



is guilty of any fraud or dishonesty or acts in any manner which brings or is
likely to bring the Executive or any Group Company into disrepute or is
materially adverse to the interests of any Group Company; or

 

18.1.9



makes any statement or other form of communication that disparages or undermines
the goodwill or reputation of any Group Company.

 

18.2



The rights of the Company under clause 18.1 are without prejudice to any other
rights that it might have at law to terminate the Executive’s employment or to
accept any breach of

9

 




this Agreement by the Executive as having brought the Agreement to an end. Any
delay by the Company in exercising it rights to terminate shall not constitute a
waiver thereof.

 

18.3



The Company may suspend the Executive from any or all of the Executive’s duties
during any period in which the Company is investigating any disciplinary matter
involving the Executive or while any disciplinary procedure or regulatory
investigation is outstanding.  Any such suspension shall not constitute
disciplinary action. During any period of suspension, the Company may impose the
same conditions that apply to Garden Leave. 

 

19.



Garden Leave

 

19.1



Following service of notice to terminate the employment by either party, or if
the Executive purports to terminate the employment in breach of contract, the
Company may by written notice place the Executive on Garden Leave for the whole
or part of the remainder of the employment.

 

19.2



During any period of Garden Leave:

 

19.2.1



the Company shall be under no obligation to provide any work to the Executive
and may revoke any powers the Executive holds on behalf of any Group Company;

 

19.2.2



the Executive shall continue to receive their basic salary but shall not be
entitled to receive any bonus or other incentives in respect of the period of
Garden Leave;

 

19.2.3



the Company may require the Executive to carry out alternative duties or to only
perform such specific duties as are expressly assigned to the Executive, at such
location (including the home of the Executive) as the Company may reasonably
decide;

 

19.2.4



the Company may appoint another person to carry out the Executive’s normal
duties;

 

19.2.5



the Executive shall remain an employee of the Company and bound by the terms of
this Agreement;

 

19.2.6



the Executive shall be contactable during each working day (except during any
periods taken as holiday in the usual way);

 

19.2.7



the Company may exclude the Executive from any premises of any Group Company,
require the Executive to return any Group Company property and remove the
Executive’s access from some or all of its information systems; and

 

19.2.8



the Company may require the Executive not to contact or deal with (or attempt to
contact or deal with) any officer, employee, consultant, client or other
business contact of any Group Company as it may reasonably determine.

 

20.



Obligations Upon Termination

 

20.1



On Termination or, if earlier, at the start of a period of Garden Leave
following the service of notice or purported Termination by the Executive, the
Executive shall:

 



10

 




20.1.1



immediately deliver to the Company all documents, books, materials, records,
correspondence, papers, Copies, Confidential Information and other business
information (on whatever media and wherever located) relating to the business or
affairs of any Group Company or its business contacts, any keys and any other
property of any Group Company, which is in the Executive’s possession or
control;

 

20.1.2



irretrievably delete any information relating to the business of any Group
Company stored on any magnetic or optical disk or memory (including on any
personal computer, personal device, personal email account or web account), and
all matter derived from such sources which is in their possession or under their
control outside the premises of the Company; 

 

20.1.3



provide such handover of their duties as the Company shall consider appropriate;
and

 

20.1.4



provide a signed statement confirming full compliance with the obligations under
clauses 20.1.1 and 20.1.2 together with such reasonable evidence of compliance
as the Company may request.

 

21.



Post Termination Restrictions

 

During the term of employment and for one (1) year thereafter, the Executive
will not directly or indirectly, either themselves or through others, encourage
or solicit any employee of the Company to leave the Company for any reason. This
obligation shall not affect any responsibility the Executive has as an employee
of the Company with respect to the bona fide hiring  and firing of Company
personnel.

 

22.



Statutory Particulars

 

22.1



The Executive is subject to the Company's disciplinary and grievance procedures,
copies of which are available upon request (although the Company reserves the
right to deviate from these procedures in light of the Executive’s seniority).
These procedures do not form part of the Executive’s contract of employment.  

 

22.2



If the Executive wishes to raise a grievance or appeal a disciplinary decision
the matter should be raised in writing with Rick Winningham.  

 

22.3



There is no collective agreement which affects the Executive’s employment or
this Agreement.

 

23.



Workplace Privacy

 

23.1



The Executive’s attention is drawn to the Company’s Privacy Notice which is
available upon request.

 

23.2



The Executive consents to the Company monitoring their communication and
electronic equipment including, without limitation, the Company's telephone,
chat and e-mail systems, information stored on the Company's computer equipment
(including all electronically stored information that is the property of the
Company), recordings from the Company's closed circuit television cameras and
any other computer equipment or other device used by the Executive in the
performance of their duties.



11

 




 

24.



General

 

24.1



The Executive will, at the request of the Company at any time after the
Termination Date, co-operate and provide assistance to any Group Company in any
internal investigation, administrative, regulatory, quasi-judicial proceedings
or any threatened or actual litigation concerning any Group Company where the
Executive is aware of any facts or other matters which the Company reasonably
considers is relevant to such process or legal proceedings (including, but not
limited to, giving statements/affidavits, meeting with their legal and other
professional advisers, attending any legal hearing and giving evidence) on the
understanding that the Company will pay any reasonable expenses for which
receipts and other supporting documents are provided to the reasonable
satisfaction of the Company and provided any expense is authorised in advance by
the Company).

 

24.2



If the Executive’s employment is terminated at any time by reason of any
reconstruction or amalgamation of any Group Company, whether by winding up or
otherwise, and the Executive is offered employment with any concern or
undertaking involved in or resulting from the reconstruction or amalgamation on
terms which (considered in their entirety) are no less favourable to any
material extent than the terms of this Agreement, the Executive acknowledges and
agrees that there shall be no claim against the Company or any undertaking
arising out of or connected with such termination.

 

24.3



This clause applies if the Executive subscribes for or is awarded shares in the
Company or any Group Company or participates in any share option, restricted
share, restricted share unit, long term incentive, carried interest, co-invest
or any other form of profit sharing, incentive, bonus or equity plan or
arrangement (each, an "Incentive") or may do so. Upon Termination, the
Executive's rights (if any) in respect of each Incentive shall be solely
determined by the articles of association, rules or other documents governing
each Incentive which are in force on the Termination Date and the Executive
hereby irrevocably waives all claims or rights of action in respect of the loss
of any rights or benefits under or in respect of any Incentive granted or not
yet granted to the Executive (including any loss relating to the lapse of, or
their ineligibility to exercise, any share options, the value of any shares, the
operation of any compulsory transfer provisions or the operation of any vesting
criteria)

24.4



A notice given to a party under this Agreement shall be in writing in the
English language and signed by or on behalf of the party giving it. It shall be
delivered by hand or sent to the party at the address given for that party in
this Agreement, in the case of the Executive to their personal email address or
as otherwise notified in writing to the other party. A notice given by email
shall be deemed to take effect one hour after it is sent, a notice sent by first
class post shall be deemed to take effect on the next working day and notice
sent by courier upon delivery at the address in question. A notice required to
be given to the Company under this Agreement shall not be validly given if sent
by email.

 

24.5



This Agreement and any document referred to in it constitutes the entire
agreement between the parties and supersedes and extinguishes all previous
discussions, correspondence, negotiations, drafts, agreements, promises,
assurances, warranties, representations and understandings between them, whether
written or oral, relating to its subject matter.

24.6



The Executive agrees that in entering into this Agreement the Executive does not
rely on and shall have no remedies in respect of, any statement, representation,
assurance or warranty (whether made innocently or negligently) that is not
expressly set out in this

12

 




Agreement. The Executive waives any claim for innocent or negligent
misrepresentation or negligent misstatement including in respect of any
statement set out in this Agreement. 

 

24.7



No variation or agreed termination of this Agreement shall be effective unless
it is in writing and signed by the parties (or their authorised
representatives). If the Executive commences employment or continues in
employment without executing a copy of this Agreement and fails to object within
one month of the Commencement Date then the Executive will be deemed to have
agreed to its terms.

 

24.8



The Executive shall not be contractually entitled to receive any benefit from
the Company which is not expressly provided for by this Agreement. 

 

24.9



This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same agreement.

 

24.10



The Contracts (Rights of Third Parties) Act 1999 shall only apply to this
Agreement in relation to any Group Company.  No person other than the parties to
this Agreement and any Group Company shall have any rights under it and it will
not be enforceable by any person other than those parties.

 

24.11



This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of
England.

 

24.12



Each party irrevocably agrees that the courts of England shall have exclusive
jurisdiction to settle any dispute or claim arising out of or in connection with
this Agreement or its subject matter or formation (including non-contractual
disputes or claims).

 

 





13

 




Signed by Rick E Winningham for and on behalf of Theravance Biopharma UK Limited

 

/s/ Rick E Winningham

 

Signature

 

 

Signed as a deed by Brett Haumann in the presence of:

 

/s/ Brett Haumann

 

Signature

 

 

 

 

 

/s/ Connor Haumann

 

 

Witness’s Signature

 

 

 

 

 

Name of witness

 

Connor Haumann

 

 

 

Address of witness

 

[address removed]

 

 

 

Occupation of witness

 

Student

 

 

14

 

